SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
      JOSEPH H. ORLANDO
               CLERK                                                     RICHARD J. HUGHES JUSTICE
                                                                                 COMPLEX
       JOHN K. GRANT                                                            P.O. BOX 006
          DEPUTY CLERK
                                                                       TRENTON, NEW JERSEY 08625-0006
       MARIE C. HANLEY                                                          (609) 292-4822
           CHIEF COUNSEL




                                                              DATE: August 9, 2017


TO: ALL COUNSEL OF RECORD

TITLE:                     STATE V. JOSHUA J. GIBSON
DOCKET: NO.                A-003305-15T4
OPINION FILED:             July 11, 2017

Dear Counsel:

       The opinion filed in the above matter was found to need typographical, grammatical or
substantive change(s). As a consequence, at the direction of the court, please substitute the
enclosed copy of the opinion. If you have any questions, please contact the Clerk's Office at
609-984-0885.

          On Page 5, Lines 3-6 should be revised to read as follows:

        We apply the same standard as the trial court, and review its decision de novo. Waters,
supra, 439 N.J. Super. at 226. We must hew to that standard of review.




                                                      JOSEPH H. ORLANDO
                                                      CLERK

Enclosure(s)

cc: WestGroup
    Lexis/Nexis




F-Disp-4(rev 9/06)